        Case 2:19-cv-00068-RWS Document 11 Filed 05/30/19 Page 1 of 3




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA


 JOSEPH ROBERTS, individually and
 on behalf of all others similarly situated,      Case No. 2: 19-cv-00068-RWS

               Plaintiff,

 v.

 ICOT HEARING SYSTEMS, LLC
 d/b/a LISTENCLEAR, a Georgia
 limited liability company, and ICOT
 HOLDINGS, LLC, a Georgia limited
 liability company,

               Defendants.


                            NOTICE OF SETTLEMENT

Plaintiff Joseph Roberts (“Plaintiff” or “Roberts”) hereby provides notice that the
Parties have reached a settlement in this case and states as follows:
      1. On April 3, 2019, Plaintiff filed the instant case alleging violations of
         the Telephone Consumer Protection Act, 42 U.S.C. § 227 et seq.
         (“TCPA”). (See Dkt. 1.)
      2. Plaintiff and Defendants have engaged in settlement discussions and
         have reached an agreement to resolve the individual claims brought by
         Plaintiff. The claims of any putative, unidentified class members will be
         dismissed without prejudice while Plaintiff’s claims will be dismissed
         with prejudice.
      3. The Parties are presently working to finalize a settlement agreement and
         believe a Notice of Dismissal will be filed within thirty (30) days.


                                                                                      1
       Case 2:19-cv-00068-RWS Document 11 Filed 05/30/19 Page 2 of 3




                                  Respectfully Submitted,

                                  JOSEPH ROBERTS, individually and on
                                  behalf of Classes of similarly situated
                                  individuals


Dated: May 30, 2019               By: ___/s/ Patrick H. Peluso
                                         One of Plaintiff’s Attorneys


                                  Jennifer Auer Jordan
                                  jordan@ssjwlaw.com
                                  Georgia Bar Number: 027857
                                  Shamp Speed Jordan Woodward LLC
                                  1718 Peachtree Street NW, Suite 660
                                  Atlanta, Georgia 30309

                                  Steven L. Woodrow*
                                  swoodrow@woodrowpeluso.com
                                  Patrick H. Peluso*
                                  ppeluso@woodrowpeluso.com
                                  Woodrow & Peluso, LLC
                                  3900 E. Mexico Avenue, Suite 300
                                  Denver, Colorado 80210
                                  Tel: 720-213-0675
                                  Fax: 303-927-0809
                                  Attorneys for Plaintiff and the Classes

                                  * Pro Hac Vice




                                                                            2
        Case 2:19-cv-00068-RWS Document 11 Filed 05/30/19 Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that on May 30, 2019, I served the above and foregoing

papers by causing a true and accurate copy of such paper to be filed with the Clerk

of the Court and transmitted to all counsel of record via the Court’s CM/ECF

electronic filing system.



                                         /s/ Patrick H. Peluso




                                                                                  3
